United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1682
                       ___________________________

                                Minnesota Majority

                              lllllllllllllllllllllPlaintiff

  Minnesota Voters Alliance; Minnesota Northstar Tea Party Patriots; Election
   Integrity Watch; Susan Jeffers, individually and as an election judge; Dan
                            McGrath; Andy Cilek

                      lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

Joe Mansky, in his official capacity as the Elections Manager for Ramsey County;
 Virginia Gelms, in her individual and official capacity as the Elections Manager
for Hennepin County; Mike Freeman, in his official capacity as Hennepin County
 Attorney; John Choi, in his official capacity as Ramsey County Attorney; Steve
               Simon, in his official capacity as Secretary of State

                     lllllllllllllllllllllDefendants - Appellees
                        ___________________________

                               No. 15-1741
                       ___________________________

                                Minnesota Majority

                              lllllllllllllllllllllPlaintiff

  Minnesota Voters Alliance; Minnesota Northstar Tea Party Patriots; Election
   Integrity Watch; Susan Jeffers, individually and as an election judge; Dan
                            McGrath; Andy Cilek

                      lllllllllllllllllllllPlaintiffs - Appellees
                                           v.

Joe Mansky, in his official capacity as the Elections Manager for Ramsey County;
 Virginia Gelms, in her individual and official capacity as the Elections Manager
for Hennepin County; Mike Freeman, in his official capacity as Hennepin County
     Attorney; John Choi, in his official capacity as Ramsey County Attorney

                             lllllllllllllllllllllDefendants

             Steve Simon, in his official capacity as Secretary of State

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeals from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: July 18, 2018
                              Filed: August 3, 2018
                                   [Published]
                                  ____________

Before RILEY, Chief Judge, LOKEN and BENTON, Circuit Judges.1
                              ____________

PER CURIAM.

      This case is on remand from the Supreme Court of the United States.
Minnesota Voters Alliance v. Mansky, 138 S. Ct. 1876 (2018). In 2010, several
organizations and individuals sued the Minnesota Secretary of State and Ramsey and
Hennepin county election officials, attacking a statute prohibiting the wearing of

      1
       The Honorable William Jay Riley, then Chief Judge, United States Court of
Appeals for the Eighth Circuit, now retired, took no part in this decision. This
opinion is filed by the remaining judges of the panel pursuant to 8th Cir. Rule 47E.

                                          -2-
political insignia inside a polling place. This court reversed dismissal of the
defendants’ as-applied First Amendment claim. Minnesota Majority v. Mansky, 708
F.3d 1051, 1059 (8th Cir. 2013). On remand, the district court granted summary
judgment for the defendants. This court affirmed, holding that the statute, as applied,
did not violate the First Amendment. Minnesota Majority v. Mansky, 849 F.3d 749,
753 (8th Cir. 2017). The Supreme Court reversed and remanded, holding that the
statute violates the Free Speech Clause of the First Amendment. Mansky, 138 S. Ct.
at 1891-92.

      In light of the Supreme Court’s decision in Mansky, this court reverses the
grant of summary judgment for the defendants.

                                    *******

The case is remanded to the district court for proceedings consistent with this
opinion.
                                _______________




                                         -3-